Territory of Michigan to wit
IN THE SUPREME COURT OF THE TERRITORY SEPR TERM 1814
The Jurors of the United States of America for the Territory of Michigan upon their Oaths present that John Harrow, late of the District of Huron in the Territory aforesaid, not having the fear of God before his eyes, but being moved and seduced by the instigation of the Devil on the first day of April one thousand eight hundred and fourteen with force of arms, on the River S4 Clair in the Territory of Michigan aforesaid in and upon one James Harrow, in the peace of God, and the said United States of America, then and there being, feloniously, willfully, and of his malice aforethought did make an assault, and that the said John Harrow with both hands and feet the said James Harrow to and against the ground, then and there feloniously, willfully & of his malice aforethought did cast and throw; and the same James Harrow so upon the ground lying, he the said John Harrow with both the hands and feet of him the said John Harrow the said James Harrow in and upon the head, stomach, back and sides, of him the said James Harrow then *396and there feloniously, willfully and of his malice aforethought did cast and throw; and the same James Harrow so upon the ground lying, he the said John Harrow with both his hands and feet of him the said John Harrow the said James Harrow in and upon the head, stomach, back and sides of him the said James Harrow, then and there feloniously, willfully, and of his malice aforethought, did strike, beat and kick: giving to the said James Harrow, as well by casting and throwing of him the said James Harrow, with both the hands and feet of him the said John Harrow in manner aforesaid, several mortal bruises, of which several mortal bruises the said James Harrow on the first day of April in the year aforesaid, then and there instantly died: and so the Jurors aforesaid, upon their oaths aforesaid, do say, that the said John Harrow, the said James Harrow in manner and form aforesaid, felon-iously, willfully, and of his malice aforethought did kill and murder against the peace of the United States of America; and of the said Territory of Michigan. Chas Larned
AtN Gen1 M. TA